KERRIGAN, J.
As in the ease of the same plaintiff against Ellen Dore et al., No. 2068 (ante, p. 521, [168 Pac. 147]), this day decided, the appeal is from a judgment entered in favor of the defendants after demurrer sustained to the complaint. It presents the same point as did that case, and the question was submitted and argued on the same briefs. The conclusion arrived at there is controlling here, and for the reasons stated in the opinion filed in that case the judgment here is affirmed.
Richards, J., and Beasly, J., pro tem., concurred,
A petition to have the cause heard in the supreme court, after .judgment in the district court of appeal, was denied by the supreme court on November 3, 1917.